DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (U.S. Publication No. 2013/0334533 A1)
	With respect to claim 1, Yamazaki discloses an array substrate structure, comprising: a substrate [800]; a first transistor [802] disposed on the substrate and comprising a first semiconductor layer having a drain region; a second transistor [803] disposed on the substrate and comprising a gate electrode [401] and a second semiconductor layer [403] corresponding to the gate electrode; and a bridging line [834] connecting the drain region and the gate electrode; wherein the first semiconductor layer and the second semiconductor layer comprise different materials (See ¶[0341]).
	With respect to claim 2, Yamazaki discloses wherein the first semiconductor layer comprises polysilicon (see ¶[0157]) and the second semiconductor layer comprises metal oxide (see ¶[0123]).
	With respect to claim 3, Yamazaki discloses wherein the polysilicon is low temperature polysilicon (see ¶[0157]) and the metal oxide is indium gallium zinc oxide (see ¶[0123]).
	With respect to claim 4, Yamazaki discloses wherein the first transistor and the second transistor are disposed on a same side of the substrate (see Figure 6A)
	With respect to claim 5, Yamazaki discloses a first insulating layer [830] disposed on the gate electrode and the first semiconductor layer and a second insulating layer [833] disposed between the gate electrode and the first semiconductor layer, wherein the bridging line connects the drain region and the gate electrode through a plurality of vias in the first insulating layer and the second insulating layer (See Figure 6A and ¶[0123]).
	With respect to claim 6, Yamazaki discloses a display device, comprising: a substrate [800]; a first transistor [802] disposed on the substrate, comprising a first semiconductor layer having a drain region; a second transistor [803] disposed on the substrate, comprising a gate electrode [401] and a second semiconductor layer [403] corresponding to the gate electrode; and a bridging line [834] connecting the drain region and the gate electrode; and a light-emitting element disposed on the substrate (see ¶[0243]); wherein the first semiconductor layer and the second semiconductor layer comprise different materials (See ¶[0341]).
	With respect to claim 7, Yamazaki discloses wherein the first semiconductor layer comprises polysilicon (see ¶[0157]) and the second semiconductor layer comprises metal oxide (see ¶[0123]).
	With respect to claim 8, Yamazaki discloses the polysilicon is low temperature polysilicon (see ¶[0157]) and the metal oxide is indium gallium zinc oxide (see ¶[0123]).
	With respect to claim 9, Yamazaki discloses the first transistor and the second transistor are disposed on a same side of the substrate (see Figure 6A)
	With respect to claim 10, Yamazaki discloses a first insulating layer [830] disposed on the gate electrode and the first semiconductor layer and a second insulating layer [833] disposed between the gate electrode and the first semiconductor layer, wherein the bridging line connects the drain region and the gate electrode through a plurality of vias in the first insulating layer and the second insulating layer (See Figure 6A and ¶[0123]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	- Yamazaki et al. (U.S. Publication No. 2011/0156026 A1) discloses TFT with through via connection
	- Yamazaki (U.S. Publication No. 2014/0042435 A1) discloses TFT with through via connection
	- Yamazaki (U.S. Patent No. 9,269,821 B2) discloses TFT with through via connection
	- Atsumi et al. (U.S. Patent No. 9,716,100 B2) discloses TFT with through via connection
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818